Citation Nr: 0328595	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
veteran's claim of entitlement to service connection for HIV 
virus.

2.  Entitlement to service connection for nervous condition 
and/or dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from April 
1972 to November 1973, and had subsequent reserve service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1995 rating decision by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

A statement from the veteran, received by the Board in 
September 2003, requests a videoconference hearing before a 
member of the Board.  [He had to cancel a previous hearing 
request as he was unable to attend due to being 
incarcerated.]  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be scheduled for a 
videoconference hearing before a Member 
of the Board.  The case should then be 
processed in accordance with established 
appellate procedures.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


